MATHEWS, Circuit Judge.
 In Sherwin v. United States, 61 S.Ct. 618, 85 L.Ed. -, and Sheridan v. United States, 61 S.Ct. 619, 85 L.Ed. -, the Supreme Court reversed our decision (112 F.2d 503) and remanded these cases with directions to consider (1) the sufficiency of the evidence to support the verdicts and (2) the assignment of error with respect to the argument of the Assistant United States Attorney. We have done so and have concluded (1) that the evidence is sufficient to support the verdicts, and (2) that there is no merit in the assignment of error with respect to the argument of the Assistant United States Attorney.
Judgments affirmed.